DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/25/2020 has been entered. 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 09/25/2020.  
In the Amendment, Applicant amended claims 1, 12, and 20; canceled claims 4, 5, 9, 15, and 16.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Claims 1-3, 6, 8, 10-14, 17, and 19-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/01/2020 and 10/08/2020 have been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (U.S. 2014/0201126 A1, hereinafter Omoigui), in further view of Crochet (U.S. 2014/0075004 A1, hereinafter Crochet).

Regarding claim 1, Omoigui discloses:
A computer-implemented method for indexing and mining content of multiple data sources, comprising:
providing a database of learned content of multiple data sources learned using text analysis, the learned content identifying one or more concepts to which a data source relates, wherein the concepts are cognitively associated with the data source and include concepts not explicitly referenced in the data source such that, at least some of the concepts are inferred notwithstanding whether those inferred concepts are explicitly mentioned in the data source (Omoigui, paragraph [3328-3330], FIG. 127 illustrates Nervana's Semantic infrastructure addressing the combinatorial complexity of The Nervana System.TM. provides sophisticated, dynamic semantic indexing and ranking of content on a wide array of data sources without the need for "manual tagging" or formal semantic markup. The solution provides workers with the ability to ask questions "naturally" within the appropriate context. These questions/queries can cross multiple domains and information repositories. The Nervana engine correlates all the possible combinations of meaning for this request and returns the most relevant, timely results from the system);
providing an index of the learned content including associations between concepts with mappings between concepts and the multiple data sources (Omoigui, paragraph [3328-3330], With the power of semantics and the intuitiveness of keywords, Nervana's approach comes as close to natural language query capabilities as is currently computationally feasible. FIG. 128 illustrates Nervana's semantic indexing and query architecture);
receiving input of a query from a user on an interface and using the text analysis to analyze the query to determine one or more query concepts to which the query relates (Omoigui, paragraph [0734] [2961-2962], a client user inputs a natural language query at block 3204. The natural language query is then broken down into key phrases, words, or variants at block 3206. The key phrases, words, or variants are then submitted to be compared with available ontology categories at block 3208);
responsive to determining the query concepts mining the indexed concepts in response to the query concepts to return a list of referenced data sources, wherein returning the list of referenced data sources includes returning the list of referenced data sources in order of a relevancy score of each of the referenced data sources (Omoigui, paragraph [2860] [2936-2939], FIG. 79 is a block diagram for a method of adjusting threshold values that are used to determine the most relevant objects in a given context, in accordance with an embodiment of the invention. In one embodiment, objects at block 1302 are collected (e.g., documents). Semantic strength values are assigned to each of these objects for a given context at block 1304 by the semantic inference engine discussed in prior applications.), and wherein the referenced data sources are returned on the list, according to the relevancy score, notwithstanding whether the query included a search for any individual concept inside the referenced data sources (Omoigui, paragraph [2860] [2936-2939], Thus, at block 1304 there is a collection of objects with associated semantic strength values. The objects with the highest semantic strength values are marked as best bets at block 1306 if their value exceeds a given threshold value. In one embodiment, the threshold value may be all documents greater than 90% of the value of the highest ranked document. Thus, in this embodiment, the threshold value is a relative value. This value could be adjusted, or it could be absolute, or relative to any other metric, or combinations of metrics as desired);
presenting the returned list of referenced data sources indexed by concept on the interface to the user, wherein as the user navigates through respective concepts returned by the query on the interface in a hierarchal manner (Omoigui, paragraph [2191-2192] [2647-2649], Deep Info results (actual documents, people, etc.) can be restricted to the first major level in the tree (i.e., a result does not have a tree expansion which then shows more results--in the same in-place tree UI)), the returned list of referenced data sources presented on the interface is continually refreshed in real-time according to updated relevancy scores of each of the referenced data sources as necessitated by the navigation of the user through the respective concepts (Omoigui, paragraph [2191-2192] [2647-2649], Context templates (special agents or knowledge requests) can be displayed, along with previews of results there from, but thereafter the user can navigate to the template itself (e.g., Breaking News) to get more information--e.g., discovered categories with the template/special-agent as a pivot. Category hierarchies can be reflected in the tree as deep as may be needed); and
providing, via the index of the learned content, top level navigation concepts to the user enabling receiving user input for customized concepts operation; wherein the top level navigation concepts are determined by tracking the most common concepts of the multiple data sources as identified during ingestion of the learned content using the text analysis prior to receiving the user input such that the top level navigation concepts comprise the most common concepts (Omoigui, paragraph [2989-2993], First, it insulates the system from having to provide perfect ranking on any given axis before it can be of value to the user. The combination of multiple ranking and/or filtering axes guides the user to find what she wants via multiple semantic paths. As such, each semantic path becomes more effective when used in concert with other semantic paths in order to reach the eventual destination. Furthermore, an embodiment of the invention introduces Dynamic Linking, which allows the user to navigate multiple semantic paths recursively. This allows the user to navigate the knowledge space from and/or across multiple angles and/or perspectives, while iterating these perspectives potentially endlessly).  But, Omoigui does not explicitly teach wherein using the text analysis to analyze the query to determine the one or more query concepts includes analyzing words of a sentence of the query input by the user , in aggregate, to determine one or more concepts covered by the sentence prior to searching for the query concepts in the database notwithstanding whether the query concepts are identical to the words used in the sentence.
However, Crochet discloses wherein using the text analysis to analyze the query to determine the one or more query concepts includes analyzing words of a sentence of the query input by the user, in aggregate, to determine one or more concepts covered by the sentence prior to searching for the query concepts in the database notwithstanding whether the query concepts are identical to the words used in the sentence (Crochet, paragraph [0079-0081], provide an integrated document navigation framework that indexes a corpus of documents on a particular semantic pair, determines a semantic similarity score between any given pair of documents in the corpus, and provides information relating to content borrowing between documents. These features enable an analyst to become better oriented in what may be a vast collection of undifferentiated records, thereby facilitating the analyst's ability to search and identify relevant documents).   Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Omoigui (directed to providing a database of learned content of multiple data sources learned using text analysis, where the learned content identifies concepts to which a data source relates, the concepts are cognitively associated with the data source and include concepts not explicitly referenced in the data source. An index of the learned content including associations between concepts is provided with mappings between concepts and multiple data sources. Input of a query is received. The indexed concepts are mined in response to the query concepts to return a list of referenced data sources) and Crochet (directed to text analysis is used to analyzing the query to determine query concepts) and arrived at providing a database of learned content of multiple data sources learned using text analysis, where the learned content identifies concepts to which a data source relates, the concepts are cognitively associated with the data source and include concepts not explicitly referenced in the data source. An index of the learned content including associations between concepts is provided with mappings between concepts and multiple data sources. Input of a query is received and text analysis is used to analyze the query to determine query concepts. The indexed concepts are mined in response to the query concepts to return a list of referenced data sources.  One of ordinary skill in the art would have been motivated to make such a combination because “methods and systems for searching over large (i.e., Internet scale) data to discover relevant information artifacts based on similar content and/or relationships are disclosed. Improvements over simple keyword and phrase based searching over internet scale data are shown. Search engines providing accurate and contextually relevant search results are disclosed. Users are enabled to identify related documents and information artifacts and quickly, ascertain, via visualization, which of these documents are original, which are derived (or copied) from a source document or information artifact, and which subset is independently generated (i.e., an original document or information artifact)” as taught in Crochet (Abstract).

Regarding claim 2, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, including associating concepts in the index of learned content by association through abstraction of the concepts by text analysis (Omoigui, paragraph [3328-3330], dynamic semantic indexing and ranking of content on a wide array of data sources without the need for "manual tagging" or formal semantic markup. The solution provides workers with the ability to ask questions "naturally" within the appropriate context).

Regarding claim 3, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, including associating concepts in the index of learned content by association due to cross-referencing in common data sources (Omoigui, paragraph [3328-3330], These questions/queries can cross multiple domains and information repositories).

Regarding claim 4, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, wherein the returned list of referenced data sources is indexed by concept enabling user navigation to one or more associated concepts (Omoigui, paragraph [3328-3330], Semantic Wildcards (the ability to ask for information across multiple areas of knowledge without having to precisely form a query), and "Drag & Drop" searching (using a document or entity to create a query, where the system analyzes the sample and then finds semantically similar materials)).

Regarding claim 5, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 4, including refreshing the returned list of referenced data sources based on the user navigation to associated concepts (Omoigui, paragraph [2651-2653], the clipboard launch point for Deep Info can be automatically updated when the clipboard changes (via a timer or a notification mechanism for tracking clipboard changes) or can be left as is (until the user refreshes the Deep Info Pane). In one embodiment, the semantic client keeps track of the most recent N clipboard items (via the equivalent of a clipbook) and/or have those exposed in the Deep Info pane. The most recent clipboard item may be displayed first (at the top). The "current" item then may be auto-refreshed in real-time, as the clipboard contents change).

Regarding claim 6, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, mining the indexed concepts includes determining the relevancy score of data sources to concepts due to statistical analysis of the data sources (Omoigui, paragraph [2758-2761], Commentary and/or Conversations may be treated differently in terms of their semantic ranking and/or filtering algorithms. This may be because they may be based on publications, annotations, etc. from people in the Knowledge Communities (KCs). The involvement of people may be a critical axis that determines the basis for relevance. For example, take an email message with the body "Sounds good." or even something as short as "OK." In a typical knowledge community using only ontology-based semantic indexing, ranking, and/or filtering).

Regarding claim 8, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, wherein using text analysis to analyze the query to determine one or more query concepts includes analyzing one or more keywords of a query to determine one or more concepts covered by the keywords (Omoigui, paragraph [2471], This first semantic query may get the categories from the semantic keywords (semantic wildcards). If there are multiple ontologies, a batched query can be used to increase performance).

Regarding claim 9, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, wherein using text analysis to analyze the query to determine one or more query concepts includes analyzing a sentence of a query to determine one or more concepts covered by the sentence (Omoigui, paragraph [1785], the system can gather more relevant information in part because it "knows" who is asking for it, and "understands" who that person or group is, and the kinds of information they are probably interested in. Of course, strictly speaking, the system is not cognitive or self aware in the full human sense, and the operative verbs in the preceding sentence are conceptual metaphors or similes).

Regarding claim 10, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, wherein the multiple data sources are a set of data sources selected for indexing and mining (Omoigui, paragraph [2935], FIG. 78 is a block diagram for a method of quickly indexing data contained in a metadata feed, in accordance with an embodiment of the invention. In one embodiment of the invention, a metadata processor 1204 accepts an incoming metadata feed 1202 that contains individual informational items).

Regarding claim 11, the combination of Omoigui and Crochet disclose: 
The method as claimed in claim 1, wherein the method is provided as a service in a cloud environment (Omoigui, paragraph [3151-3153], System 200 includes an electronic client device 210, such as a personal computer or workstation, that is linked via a communication medium, such as a network 220 (e.g., the Internet), to an electronic device or system, such as a server 230).

Regarding claims 12-17 are essentially the same as claims 1-6 except that they set forth the claimed invention as a “system” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-6. 

Regarding claim 19, the combination of Omoigui and Crochet disclose: 
The system as claimed in claim 12, wherein the returned list of referenced data sources includes references to locations of the original data sources (Omoigui, paragraph [2997-2999], context exists in many forms such as documents, local file-folders, categories, blobs of text (e.g., sections of documents), projects, location, etc. For instance, in an embodiment, a user is able to use a local document (or a document retrieved off the Web or some other remote repository) as context for a semantic query).

Regarding claim 20 is essentially the same as claims 1 except that they set forth the claimed invention as a “computer program product” rather than a “method”, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-17, and 19-20 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully reminds Applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In PCrochetips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.

Applicant's remarks filed 09/25/2020 with respect to claims 1-3, 6, 8, 10-14, 17, and 19-20 under 35 U.S.C. § 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Omoigui and Crochet).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Baron-Palucka et al., U.S. Patent Application Publication 2018/0217980 A1 – TEXT MINING FOR AUTOMATICALLY DETERMINING SEMANTIC RELATEDNESS.
Lorge et al., U.S. Patent Application Publication 2013/0260358 A1 - BUILDING AN ONTOLOGY BY TRANSFORMING COMPLEX TRIPLES.
Rao et al., U.S. Patent Number 8214401 B2 – Techniques for automated generation of ontologies for enterprise applications.

Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to Applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI DANG whose telephone number is 571-270-5271. The examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163